Title: From George Washington to Captain John Finley, 4 June 1778
From: Washington, George
To: Finley, John


                    
                        Sir
                        Head Quarters Valley Forge 4th June 1778
                    
                    You are to proceed in the most expeditious manner, with the party under your command, to Reading, where you will meet Capt. Hutchins of New Hampshire, with three Waggons under his charge. Upon delivering the inclosed to him, he will put the Waggons under your care, and you are to proceed immediately with them to York Town, and upon your arrival there, deliver the Contents of them to the Board of Treasury. You are to wait at York Town with your party untill Colo. Broadhead with the remainder of the 8th Regt joins you. I am, Sir Yr most obt Servt
                    
                        P.S. If the Canteens which came from Boston in the Waggons were not left at Easton, they are to be delivd to the Qr Master at Reading.
                    
                